DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 22, there appears to be a word or words missing after the term “value” (Should this read “value to a difference between”?). If this change is made, it appears ‘a difference’ in claims 2 and 3 should be “the difference”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wakai et al (US Pub 2016/0361819 -cited by applicant) in view of Yamataka (JP 2006055927 -cited by applicant).
Re claims 1, 6: Wakai discloses a medical manipulator system comprising:
an elongated insertion section including a joint at a distal end portion of the insertion section [0065, Figure 4; see the insertion section 21, 22, 23 with joint portion 22];
an actuator disposed at a proximal end of the insertion section, the actuator being configured to drive the joint via a wire connected to the joint [0094, 0103; see the motor 34 and drive wire 24];
a second sensor configured to detect an amount of operation of the actuator based on a rotation angle of the actuator [0106; see encoder 34a that detects a degree of rotation of the motor];
an input device operated by a user [0044; see manipulator 3 and operator Op]; and
a controller configured to: generate a control signal based on: an operation mode in which the control signal is generated by a transfer function that receives, as inputs, an input target value of a rotation angle of the joint that is input on the input device and the amount of operation of the actuator detected by the second sensor [0132-0134, 0332, Figure 7; see the threshold value Fth and see the operation command value with inputs from input device 3 and from the value from the second sensor], and a calibration mode in which the transfer function is adjusted based on comparing to a predetermined threshold value (ii) the amount of operation of the actuator detected by the second sensor [0346-0349, Figure 21; see the calibration control unit 101F that uses the current value of the drive motor 34 from the encoder 34a]; and
transmit the generated control signal to the actuator to drive the joint based on the generated control signal (Fig 6; see that the control signal from the motor control 100 and calibration control 101 are used to transmit the signal to control the joint).
Further, Wakai discloses a method (see Abstract) including:
setting control gains of a transfer function to initial values, the transfer function receiving, as inputs, an input target value of a rotation angle of the joint that is input on the input device and the amount of operation of the actuator detected by the second sensor [0132-0134, 0332, Figure 7; see the threshold value Fth and see the operation command value with inputs from input device 3 and from the value from the second sensor]; and
moving the joint with a predetermined pattern [0180; see the predetermined pattern of the joint];
Wakai discloses all features except for a first sensor configured to detect an amount of rotational motion of the joint of the insertion section; and comparing a threshold to the value from the first and second sensors. Wakai further does not disclose calculating a difference between the amount of rotational motion of the joint detected by the first sensor and the amount of operation of the actuator detected by the second sensor; determining whether the calculated difference is equal to or less than a predetermined threshold value; or in response to determining that the calculated difference is not equal to or less than the predetermined threshold value, updating the control gains of the transfer function.
However, Yamataka teaches of a joint drive device and a method for controlling the drive device including a first sensor configured to detect an amount of rotational motion of the joint of the insertion section [0030; see the potentiometer 8 that detects joint rotational motion]; and comparing a threshold to the difference between a value from the first and second sensors to determine if it is less than the threshold to then updating the control gains [0030, 0050, 0055; see threshold data and see the first joint sensor 8 and the second actuator sensor 3 wherein the difference between the two is calculated, and the difference is then used to control the manipulator]. It would have been obvious to the skilled artisan to modify Wakai, to include the data from the first sensor and determine the difference between the first and second sensor as taught by Yamataka, in order to improve the accuracy of control of the manipulator [0009 of Yamataka].
Re claims 2, 3: Wakai discloses that when the joint moves by a predetermined amount in the calibration mode or when the joint performs a reciprocating motion in calibration mode, the transfer function is adjusted so that the amount of operation detected by the second sensor is equal to or smaller than the predetermined threshold value [0082, 0332; see the change of the joint angle being within a range smaller that the change of the angle in the operation command and see the predetermined threshold; and see 0234 with the reciprocating motion of the joint is performed], but does not disclose that the function is adjusted based on the difference between the amount of rotational motion detected by the first sensor and second sensor. However, Yamataka teaches determining the difference between the value from the first and second sensors [0030, 0050, 0055; see threshold data and see the first joint sensor 8 and the second actuator sensor 3 wherein the difference between the two is calculated, and the difference is then used to control the manipulator]. It would have been obvious to the skilled artisan to modify Wakai, to determine the difference between the first and second sensor as taught by Yamataka, in order to improve the accuracy of control of the manipulator [0009 of Yamataka].
Re claim 4: Wakai discloses when the joint performs a predetermined plurality of motions in the calibration mode, the transfer function is adjusted so that an average value of is determined to be equal to or smaller than the threshold value [0082, 0299; see the “average value” as the representative value], but does not disclose that the function is adjusted based on the difference between the amount of rotational motion detected by the first sensor and second sensor. However, Yamataka teaches determining the difference between the value from the first and second sensors [0030, 0050, 0055; see threshold data and see the first joint sensor 8 and the second actuator sensor 3 wherein the difference between the two is calculated, and the difference is then used to control the manipulator]. It would have been obvious to the skilled artisan to modify Wakai, to determine the difference between the first and second sensor as taught by Yamataka, in order to improve the accuracy of control of the manipulator [0009 of Yamataka].
Re claim 5: Wakai discloses the controller stores a table including a value of the sensor and the transfer function adjusted by the value associated with the adjusted transfer function, and the transfer function is adjusted by using the table in the calibration mode [0219, 0221; see the “data table” corresponding to the control information for the calibration mode], but does not disclose that the function is adjusted based on the difference between the amount of rotational motion detected by the first sensor and second sensor. However, Yamataka teaches determining the difference between the value from the first and second sensors [0030, 0050, 0055; see threshold data and see the first joint sensor 8 and the second actuator sensor 3 wherein the difference between the two is calculated, and the difference is then used to control the manipulator]. It would have been obvious to the skilled artisan to modify Wakai, to determine the difference between the first and second sensor as taught by Yamataka, in order to improve the accuracy of control of the manipulator [0009 of Yamataka].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793